Citation Nr: 1507836	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-35 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for avascular necrosis of bilateral femoral heads, claimed as due to Department of Veterans Affairs (VA) medical treatment (failing to timely diagnose and treat an exacerbation of immune thrombocytopenic purpura (ITP)) in October 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the record.

In August 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), and the opinion was received in October 2014.  The Veteran was provided a copy of the opinion, and in December 2014 submitted a statement with new testimony and argument addressing factual disputes regarding the VHA expert opinion.  The December 2014 correspondence included the Veteran's statement: "I do not waive RO consideration of this new evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance."

The Veteran further appealed a number of additional issues along with the issue addressed by the Board at this time (including as documented in the June 2010 statement of the case).  In June 2014, the Veteran expressly withdrew all issues remaining in appellate status except for the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for avascular necrosis of bilateral femoral heads.  ("I  am withdrawing all remaining appeals with the VA excepting the 38 U.S.C. 1151 claim.")  Accordingly, that is the single issue in appellate status before the Board at this time.

The issues of (1) service connection for bilateral avascular necrosis of the hips (claimed as secondary to service-connected ankylosing spondylitis), (2) service connection for ITP (claimed as secondary to service-connected ankylosing spondylitis), and (3) service connection for cataracts (claimed as secondary to prednisone therapy for ITP) have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish entitlement to compensation under 38 U.S.C.A. § 1151 for avascular necrosis of bilateral femoral heads.  He contends that his avascular necrosis of the bilateral femoral heads is a result of negligence on the part of a VA medical provider concerning the treatment the Veteran received for ITP in October 2008.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  The veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Id.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that have a significant risk of complication.  38 C.F.R. § 17.32(d)(1)(iv).

In August 2014, the Board sought a Veterans Health Administration (VHA) expert medical advisory opinion from a hematologist who responded in October 2014 that the Veteran's presentation of symptoms to a VA medical provider on October 17, 2008 was met with a failure to obtain a history, physical examination, and clinical testing such that the care provided by VA fell "below the standard of care."  The VHA expert further concludes, however, that the resultant "delay in obtaining a platelet [count] did not necessitate a prolonged treatment with steroids....  The treatment was appropriate in 2008."  The VHA medical provider explains his analysis with reference to the Veteran's medical history, including discussion of the Veteran's prior treatment for ITP purpura in 1979.

The Veteran was notified of the VHA expert's opinion in November 2014 and presented with an opportunity to respond with additional argument and/or evidence.  In December 2014, the Veteran submitted correspondence including new written argument and testimony concerning disputes of fact pertinent to the issue on appeal.  As part of this correspondence, the Veteran returned the VA Medical Opinion Response Form including a checkmark to indicate the option: "I am submitting the enclosed argument and/or evidence.  I do not waive RO consideration of this evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance."  The Board finds that the remand requested by the Veteran is warranted.

The Veteran's December 2014 statement presents his account of certain facts that differ from the facts cited by the VHA expert, including facts regarding his potentially pertinent medical history.  He explains: "First, my platelet count upon admission to the hospital in 1979 was 6000 as opposed to 9000 [the figure cited by the VHA examiner]."  "The count dropped after admission to 3-4000 platelets."  (On this particular point, the Board observes that the contemporaneous documentation of the August 1979 private treatment appears to match the VHA expert's account, although it does indicate that the platelet count fell to 6000 on the third day of hospitalization.)

The Veteran further directs attention to the potential significance of the prednisone treatment he received for ITP in 1979-80 as a context informing the appropriateness or inappropriateness of the VA prednisone treatment for ITP in 2008-09.  The Veteran expresses: "I clearly noted that my steroid exposure [in the treatment initiated in August 1979] was started at 40 mg a day as opposed to 90 mg a day as it was in 2008 at Mountain Home."  The Veteran argues that this represented "an extraordinary increase ... [to] hasten the rehabilitation of the platelet count."  The Board notes that the contemporaneous evidence essentially confirms the Veteran's account of the daily prednisone dosage in 1979 was 40 mg and that the dosage in 2008 was eventually set to 90 mg.  The VHA expert's opinion only describes the 1979 prednisone dosage as a "high dose," which is the same term the VHA expert used to describe the dosage for treatment initiated in 2008.  The Veteran directs attention to the fact that the 2008 dose was more than twice as high as the already "high dose" treatment he received in 1979, and that this information is not clearly acknowledged or addressed by the VHA expert's opinion.  The Board finds it noteworthy that the VHA expert actually cited the 1979 "prior use of steroids" as a factor in the development of bilateral avascular necrosis and described the one year duration of the prednisone treatment initiated in 1979 as "a long exposure" whereas "[p]rednisone is usually tapered over a period of a few months to minimize toxicities."  Thus, the VHA letter's discussion appears to implicitly suggest that the Veteran's known history of unusually long prednisone treatment may have been a significant "risk factor" for developing avascular necrosis "making it more likely to occur" and that the 2008 treatment with higher dosage of prednisone further raised the "risk for the development of osteoporosis and avascular necrosis."  The Veteran's contentions direct attention to the fact that the VHA expert's pronouncement on the appropriateness of the VA prednisone treatment initiated in 2008 did not clearly explain the significance, if any, of the fact that the Veteran's particular medical history presented a possibly heightened risk of developing avascular necrosis due to the past history of prolonged steroid treatment.  That is, accepting that the VHA expert's own suggestions that the Veteran's risk of developing avascular necrosis was greater due to his particular medical history, a question is raised as to whether decisions made to use increasingly high dosages of prednisone in 2008 were medically proper.  The VHA opinion finds that the "treatment was appropriate in 2008," but primarily explains this conclusion in terms of prednisone being the first choice for treatment in typical cases ("usually prednisone is the first line of treatment for patients"), but does not discuss how the Veteran's prior history of unusually prolonged prednisone treatment should have impacted the 2008 medical treatment selection.

The Veteran further testified that "in 2008 the numerous physicians that participated in my care stated in no uncertain terms that with such a high dosage my platelet count would be expected to rise exponentially by a factor of 2 each day.  That never occurred.  Further, they indicated that I would remain hospitalized until such time that my platelet count reached 30,000 which is a bench mark number where one would no longer fear spontaneous intracranial bleeding.  I was released from the hospital with a count of only 9000 five days later...."  The Veteran's argument directs attention to his understanding that "I was not responding to treatment as they had expected," and that "[o]ptions were available to minimize the effects of high dose steroid therapy."  The Veteran argues: "the evidence within my hospitalization record is clear; the high dose steroid therapy was not working."  The Veteran raises the question: "why ... did [the VA facility] not proceed to other treatment options that are available such as IVG (high dose gamma globulin), platelet infusion, or splenectomy as each were discussed with me during my hospitalization[?]".  The AOJ shall have the opportunity to develop a medical opinion more clearly addressing the Veteran's contentions during the processing of this remand.

The Veteran furthermore presents quotations from the 2011 Clinical Practice Guideline on the Evaluation and Management of Immune Thrombocytopenia that appears to be the source of some of the medical information cited in the VHA expert's opinion (cited in that opinion as "Blood, The American Society Hematology - 2011 Evidence Based Practice Guidelines for Immune Thrombocytopenia").  The Veteran quotes: "The decision to treat should involve a discussion with the patient and consideration of the severity of bleeding, anticipated surgical procedures, medication side effects, and health-related quality of life."  Additionally, the Veteran notes that the VHA expert cites the clinical guidelines as recommending treatment for "longer periods rather than shorter periods," and with reference to this the Veteran states: "My [2008-09] treatment was not longer than 1979 but shorter at a higher rate of prednisone.  The preceding statement contradicts the citation used by [the VHA expert]."

The Veteran disputes the VHA expert's description that in 2008 "[o]nce he was treated with steroids, he responded in an appropriate time."  Also, the Veteran appears to argue that beyond the mid-October 2008 failure to diagnose, the treatment that began in late October 2008 was inappropriate for specifically alleged reasons and with citation of information from the same medical sources cited by the VHA expert's opinion.

The Veteran's December 2014 statement also testified that he was not notified of the risks of the steroid treatment to allow for properly informed consent to the procedure, including the significant increase of dose that was administered rather than pursuing an alternative treatment method.  ("Informed consent was required by the guidelines but was not achieved as I was not informed," explaining that "I was not properly consulted as to the potential serious side effects of high dose prednisone therapy, particularly at a rate twice+ the rate I started at in 2008.")  Additional development is warranted to (1) obtain a medical opinion clarifying whether the high dose prednisone treatment initiated in 2008 constituted a therapeutic treatment with a "significant risk of complication" such that the informed consent requirements of 38 C.F.R. § 17.32(d)(1)(iv) may apply, and (2) determine if any outstanding documentation of completion of any informed consent procedures concerning the pertinent treatment may be available to obtain and add to the claims-file.

The Board finds that the Veteran's December 2014 submission presents new argument as well as new testimony and raises questions of fact in response to the October 2014 VHA expert's opinion.  The Board also notes that the VHA expert opinion adds to the record support for at least one element of the Veteran's claim to the extent that it found that the VA care provided specifically on October 17, 2008 involved details that "fall below the standard of care."  In light of the fact that the Veteran has expressly elected to "not waive RO consideration and request that my case be remanded to the RO for consideration of this new evidence in the first instance," the Board finds that the remand requested by the Veteran is warranted. 

As the issue on appeal is being remanded for AOJ review and readjudication at the Veteran's request, the Board finds that it is further appropriate to direct that the AOJ secure a new VA medical opinion addressing this matter with consideration of the expanded evidence and contentions of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to confirm that the complete clinical records of the Veteran's October-November 2008 VA hospitalization are associated with the claims-file and available for review.  In particular, the AOJ must determine whether any informed consent forms associated with the Veteran's prednisone treatment remain outstanding and may be added to the claims-file.  If any records requested are unavailable, the reason must be explained for the record.

2.  The AOJ should arrange for the Veteran's claims-file (to include this remand) to be forwarded to a hematologist to secure a medical advisory opinion in connection with his claim seeking compensation under 38 U.S.C.A. § 1151 for avascular necrosis of bilateral femoral heads.  (If the VA examiner determines that a new examination of the Veteran is necessary to provide the requested medical opinion, a new examination should be arranged.)  The Veteran's claims file must be reviewed by the examiner.

Based on a review of the record, and any examination, the consulting physician should provide opinions responding to the following: 

(a) Please provide an opinion as to whether prednisone treatment of the Veteran's ITP beginning at the end of October 2008 reflected carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care.  In particular, please express agreement or disagreement (including explanation for such) with the October 2014 medical opinion provided by a VHA hematologist that expressed, in part, that the October 17, 2008 medical treatment of the Veteran involved details that "fall below the standard of care," but that the four months of prednisone treatment with increasing high dosage beginning from approximately the end of October 2008 was otherwise "appropriate."

(b) If the response to (a) is no, please opine further whether or not the avascular necrosis of the bilateral femoral heads is due to an event not reasonably foreseeable.

(c) Noting the fact that the Veteran's medical history included one year of "high dose" prednisone treatment in 1979, please explain how the Veteran's specific medical history and risk factors for avascular necrosis prior to October 2008 affect the analysis (if at all) regarding whether the new 90 mg per day prednisone treatment initiated in 2008 was medically appropriate or reflected carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.
(d) Please address (expressing agreement or disagreement, with explanation of the reasons why) the Veteran's contention that the 2008 high-dose prednisone treatment was ineffective and that continuing with that treatment was medically inappropriate, considering his risk factors for avascular necrosis, and that more appropriate treatment options were available.

(e) Please provide a medical opinion explaining whether the high dose prednisone treatment initiated in 2008 was a therapeutic treatment with a "significant risk of complication" (such that the informed consent requirements of 38 C.F.R. § 17.32(d)(1)(iv) may apply).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should review the newly developed VA medical opinion addressing whether the high dose prednisone treatment initiated in October 2008 was a therapeutic treatment with a "significant risk of complication," in addition to the pertinent documentation of the Veteran's VA prednisone therapy, and make a clear formal determination as to whether there was informed consent from the Veteran with regard to the risks of the prednisone therapy (with consideration of whether the VA health care providers substantially complied with the requirements of 38 C.F.R. § 17.32).

4.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

